Citation Nr: 0712569	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for 
athlete's foot, foot fungus, and, if so, whether the reopened 
claim should be granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to an initial separate compensable rating for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran appeared before the undersigned at 
a Board hearing held at the RO in November 2006.  A copy of 
the transcript is associated with the claims file.

At the aforementioned hearing, a certified issue of a rating 
in excess of 20 percent for prostate cancer was withdrawn.  
It was noted that there was recurrence of the cancer.  
Subsequent to the hearing, cancer recurrence was verified and 
a 100 percent rating was assigned effective August 25, 2006.  
At that time, the appellant's erectile dysfunction was 
included in the 100 percent rating.  Prior to that action 
there was an appeal for an initial separate rating for 
erectile dysfunction.  That issue was not withdrawn and will 
be considered herein.  It is noted that appellant has been 
assigned special monthly compensation based on the loss of 
use of a creative organ.  There has been no disagreement as 
to that issue, so the decision herein is limited to the 
issues set forth on the title page.


FINDINGS OF FACT

1.  In an unappealed September 1994 rating decision, the RO 
denied service connection for foot fungus.  The RO found that 
the evidence showed athlete's foot preexisted service and 
that the veteran was not treated for such during service nor 
did athlete's foot appear on his discharge examination.  The 
RO also found there was no evidence to support finding this 
disorder worsened during service.  The veteran received 
notice of the RO's decision which was final.

2.  Additional evidence received subsequent to the September 
1994 RO decision includes a September 1994 VA Agent Orange 
exam which includes a history that a skin rash began in 1966, 
a November 1995 VA medical record reflects the veteran had 
foot fungus since 1967 and multiple treatments in service and 
a signed July 2002 statement that he incurred jungle rot 
while on active duty.  This evidence is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim when the credibility is presumed for 
reopening.

3.  Athlete's foot was noted by history on the veteran's 
induction examination in April 1965.  The physical 
examination revealed no skin disorders at entry into service 
or on physical examination from service.  Service medical 
records and the veteran's discharge examination in April 1967 
show no treatment of athlete's foot.  An isolated treatment 
of a rash on the back apparently resolved.

4.  No continuing skin disorder of the feet was clinically 
shown during service or for many years thereafter.  A skin 
disorder related to Agent Orange exposure has not been 
clinically established.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's tinnitus 
is related to service.

6.  The competent and probative medical evidence of record 
shows the veteran's vertigo is manifested by occasional 
dizziness, but preponderates against a finding that the 
veteran's vertigo is related to service.

7.  The evidence reveals that there is erectile dysfunction 
secondary to prostate cancer, without penile deformity or 
loss or atrophy of either testicle.




CONCLUSIONS OF LAW

1.  The September 1994 RO rating decision which denied 
service connection for foot fungus was final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for athlete's foot, foot fungus, 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2006).

3.  Chronic bilateral athlete's foot, or foot fungus, was not 
incurred in or aggravated during military service and may not 
be so presumed.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  Vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

6.  The criteria for an initial separate compensable rating 
for erectile dysfunction have not been met.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic 
Codes 7522, 7523, 7524 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board notes that the RO attempted to meet VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in April 2002.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted April 2002 "duty to assist" letter was 
issued before the appealed rating decision.  The Board notes 
deficiencies in the April 2002 "duty to assist" letter, but 
is aware that all VA notices must be read in the context of 
prior, relatively contemporaneous communications to the 
appellant.  See Mayfield, supra.  

During the pendency of this appeal, and after the rating 
decision on appeal had been issued, the United States Court 
of Appeals for Veterans Claims (Court) issued additional 
decisions affecting the development of the veteran's issues 
on appeal.  In the consolidated appeal of Dingess and Hartman 
v. Nicholson, the Court held that the VCAA requires VA to 
provide the claimant with notice of missing information and 
evidence that will assist in substantiating all the elements 
of the claim.  Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In another decision, the Court provided guidance 
on what a "duty to assist" letter should contain when the 
claimant seeks to reopen a previously denied claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the Mayfield case cited above, the Court addressed the 
meaning of prejudicial error in the context of the VCAA duty-
to-notify.  Mayfield, supra.  Here, the Board finds no 
possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on these 
claims.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters before the RO's March 
2006 letter to the veteran constitutes harmless error.  
Further, as to the increased rating issue, no higher rating 
is to be assigned herein, as such, no discussion of effective 
date is indicated.

There is no need to discuss any deficiencies in the April 
2002 notice that run afoul of the Kent case noted above as 
the Board resolves the issue of new and material evidence in 
the veteran's favor.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further, 
it is noted that the RO did consider the service connection 
claim for the skin disorder on a de novo basis in the last 
supplemental statement of the case.  As such, after 
reopening, the Board can likewise consider the issue on the 
merits without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  New and Material 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a September 1994 determination, denied the 
veteran's claim for service connection for foot fungus.  The 
RO found at that time that the evidence showed athlete's foot 
preexisted service and that the veteran was not treated for 
such during service nor did athlete's foot appear on his 
discharge examination.  The RO also found there was no 
evidence to support finding this disorder worsened during 
service.  The veteran, after notice, did not appeal the RO's 
decision, and it became final.  38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the RO's September 1994 rating decision, the 
file contained the veteran's service medical records, the 
veteran's claim, and his Report of Transfer or Discharge 
(DD214).

Records received since the September 1994 rating decision 
include the following:  VA outpatient records dated from 
November 1991 to August 2005; the veteran's claim to reopen; 
the veteran's written statements dated in February 2002, July 
2002, November 2006, and December 2006; private medical 
records from various health care providers dated between 
October 1982 and May 2002; October 2002 and June 2004 VA 
examinations; and a transcript of the veteran's Travel Board 
hearing in November 2006.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since a September 1994 VA Agent Orange exam noted that a skin 
rash began in 1966, a November 1995 VA medical record 
reflects the veteran had foot fungus since 1967 and multiple 
treatments in service and his signed July 2002 statement 
states that he incurred jungle rot while on active duty, see 
Justus, supra, the Board has clearly received evidence that 
bears directly on the bases for the previous denial of the 
claim, and is also so significant that it must be considered 
in order to fairly decide the merits of the claim.  Hence, 
the new evidence is also material evidence.

As new and material evidence has been received, the claim of 
entitlement to service connection for athlete's foot, foot 
fungus, may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now consider whether the evidence 
submitted is sufficient for a grant of service connection for 
athlete's foot, foot fungus.


III.  Service Connection

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from injury 
or disease incurred in or aggravated by service.  For showing 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
also may be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court consistently has held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

To establish service connection for a disability, a veteran 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).


Factual Background

Service medical records reflect that when the veteran was 
examined for induction in April 1965, he checked yes next to 
the item listed as foot trouble and a doctor noted 
historically the recruit had reported athlete's foot.  On 
physical examination for entry into service, the skin and the 
feet were evaluated as normal.  In April 1966 he was seen for 
a rash on his back.  He was given special soap.  No further 
treatment was indicated.  Otherwise, service medical records 
are negative for any references to athlete's foot, tinnitus 
or vertigo.  

When examined for discharge in April 1967, the veteran 
checked no next to the item listed as foot trouble and the 
doctor made no mention of any athlete's foot on the exam.  
The skin and the feet were evaluated as normal on the 
examination.  Service medical records, including the 
separation examination revealed no evidence of hearing loss.

A private medical record dated in 1987, before August of that 
year reflects the veteran was seen for a blister on his right 
foot that was assessed as tinea pedis.  No pertinent history 
is recorded.

August and September 1987 private medical records reflect the 
veteran's complaint of worse than usual athlete's foot on his 
right foot, which improved after a week's treatment.

An April 1994 private medical record reflects the veteran 
complained of being dizzy for three days.

A September 1994 VA Agent Orange exam noted, historically, 
that a skin rash began in 1966 with white watery blisters in 
the interdigital area and the lateral borders of both feet.  
It was noted the veteran had recurrent exacerbation, some 
severe enough to cause loss of work.  It also was noted that 
the veteran was under the care of a local physician and was 
treated with topical antifungals and occasional oral 
antifungals.  Examination resulted in pertinent assessments 
of tinea pedis and uticaria.  No other pertinent complaints 
or findings were recorded.

A June 1995 private medical record notes the veteran was seen 
for tinea pedis of the left foot.

A November 1995 VA medical record reflected the veteran had 
foot fungus for the past two months and was using over-the-
counter medications.  It was noted the veteran had this 
condition since 1967 and that he had multiple treatments in 
service.  

A December 1995 VA outpatient medical record reflected the 
veteran's complaint of itching on plantar right foot for the 
last three months which had started out as a blister.  
Fragments of the medial right arch were analyzed in the lab 
with a diagnosis of tinea pedis.  It also was noted that a 
special stain for fungi was negative.

Another December 1995 VA medical record reflected the veteran 
had a chronic right foot fungal infection since Vietnam with 
a poor response to treatment.  He complained of itching on 
the plantar of his right foot for the last three months.  It 
was noted the fungal infection began as a blister and that 
the veteran had been seen by a private dermatologist who 
prescribed a cream and medicine.  Assessment was tinea pedis.

March 2000 VA medical records said the veteran complained 
that fungus on his right foot was getting out of control.  It 
was noted the veteran had a long time foot problem for 
several years.  It started as a blister then spread.  It was 
noted that when the blister broke, a new blister arose under 
the old one.  In the past this had been diagnosed as fungus.  
Chronic nodular hyperpigmented skin lesions were noted on the 
plantar aspect of the right foot.  The right foot was painful 
to walk on ("like walking on marble" the record noted).  
Tinea pedis was assessed.

A private medical record dated in both March and May 2000 
shows the veteran was seen for foot fungus or referred to a 
dermatologist.

Private medical notes dated in March and May 2001 reflect the 
veteran's complaint of dizziness.  He was dizzy for three 
days in March and in May took two weeks off work as a truck 
driver due to his dizziness.

A May 2001 private medical record reflects the veteran was 
seen for vertigo.  He complained that for the last two to 
three weeks he was dizzy after he woke up one morning with 
true vertigo, but that his symptoms almost completely 
resolved in the last four to five days.  It was noted the 
veteran had tinnitus for many years.  

Another May 2001 patient referral request form shows the 
veteran's physician requested three visits with a specialist 
for the veteran's vertigo, but the health provider only 
approved two such visits.

A June 2001 document from the veteran's then employer shows 
he requested one month's leave from work under the Family and 
Medical Leave Act of 1993 due to vertigo.

In a February 2002 statement, the veteran said his vertigo or 
dizziness may be related to his ears and that he had missed 
approximately one month of work.

The veteran said in a signed July 2002 statement that his 
foot fungus or jungle rot was obtained during 1966 and 1967 
while he was still on active duty.  He said the problem was 
very painful, and that at times he could not wear shoes and 
had to take time off work.  He also said he became dizzy at 
times which affected his equilibrium.  These episodes 
sometimes lasted a short time or a week or several weeks.  

The veteran underwent a VA examination in October 2002.  The 
examiner did not have access to the claims file.  The veteran 
complained of a constant ringing sound in both ears and 
reported a history of noise exposure to artillery and gunfire 
from work in small arms repair while on active duty.  He 
reported loud noise exposure to aircraft engines, chain saws 
and power tools as a civilian.  The veteran also related 
episodes of dizziness.  Diagnosis was normal hearing in both 
ears except for a mild loss at 4000 Hz in the right ear.  
Medical treatment was not indicated at that time.

In an October 2003 signed statement the veteran said test 
firing weapons in service caused severe hearing trauma and 
that while he was on active duty he was assured this 
condition would resolve.  The veteran requested an exam to 
pinpoint the etiology of his vertigo since it was hazardous 
when he drove.  He described his foot fungus as chronic with 
intermittent remission.  He said he was examined during a 
period of low evidence.  

The veteran underwent a VA audiology examination in June 
2004.  The examiner reviewed the claims file.  According to 
the examination report, the veteran's chief complaint was 
gradually worsening hearing loss in both ears, a constant 
ringing tinnitus in both ears, and vertigo eight to ten times 
a year.  The examiner said the veteran told him all these 
symptoms were first noticed while he was on active duty.  The 
veteran said the constant tinnitus was moderately loud and 
bothersome.  He ignored it most of the time, but said it was 
worse in the quiet.  The examination report also noted an 
extensive history of civilian occupational noise exposure.  
For example, the veteran said that he worked for General 
Dynamics building airplanes in a job involving a rivet gun.  
The report also noted that the veteran said he did not use 
ear protection in either the military or post-service 
occupations.  The veteran reported no ear infections or ear 
surgery.

On examination, hearing within normal limits, bilaterally, 
was noted.  Otoscopic examination revealed intact eardrums 
and clear ear canals, bilaterally.  Medical follow-up for an 
ear or hearing problem was not indicated.  The VA audiologist 
opined that based on normal hearing at discharge, and the 
finding of hearing within normal limits at this exam, and the 
positive history of civilian noise exposure post-service, the 
reported tinnitus was less likely as not caused by noise 
exposure in service.  

The VA examiner also said that the presence of vertigo and 
its etiology had to be determined by a physician specializing 
in ear disease.  Information in the claims file shows the 
veteran failed to appear for a follow-up ear, nose and throat 
VA examination scheduled in June or July 2004.

The veteran testified at his Board hearing in November 2006 
that he was trained as a guided missile repairman in the 
military, but that when he went to Vietnam he was cross-
trained in small arms repair and the repair of some larger 
weapons.  This work exposed him to loud noises every day as 
repaired weapons had to be test-fired (Tr. at 3-4).  He said 
he felt these loud noises contributed to his problems with 
his ears, which he described as a constant ringing.  He said 
he was dizzy sometimes from a day or so with the longest 
period lasting two months (Tr. at 4).  He noticed the 
tinnitus before discharge, but noticed it a lot more after 
his discharge from service in 1967 (Tr. at 4).  The ringing 
can be awful loud, he said, and compared it to the sound of a 
dialed fax number (Tr. at 4).  He said that he thought the 
tinnitus caused the vertigo, but later in the hearing 
admitted he was not sure of the connection (Tr. at 4, 11).  
The veteran said he took medication prescribed by a private 
doctor for his vertigo (Tr. at 5).  He said that he did not 
have difficulty hearing orders when he was in service (Tr. at 
10).  He also testified that his athlete's foot condition was 
diagnosed in the late 1970s, but that he had the problem 
since 1967 (Tr. at 5, 6).  In service, medics had given him 
surgical soap which seemed to work for awhile (Tr. at 6).  He 
said he had missed a lot of work due to the athlete's foot 
(Tr. at 5).  The veteran said that he took a cream for his 
foot condition and, on average, had one bad outbreak annually 
with several minor outbreaks during the year (Tr. at 7, 8, 
9).  The foot fungus seldom surrounded the toes, but was 
found on the bottom and sides of his feet and the heel (Tr. 
at 9).  He said none of his foot treatments did any good 
because the symptoms have come back (Tr. at 7, 8).  At the 
hearing the veteran also submitted several photographs of his 
feet which he said were taken in 2006 during an outbreak (Tr. 
at 6).

In a written statement submitted at the time of the hearing, 
the veteran said he had a horrible foot fungus or jungle rot 
since his service in Vietnam.  He said that the condition 
occurred randomly and that blisters appeared on one foot or 
the other and seldom on both feet at the same time.  Those 
blisters broke and drained and quite frequently large 
blisters needed to be punctured with a needle.  New blisters 
appeared under the old ones and it took two months to clear 
up and even longer to heal completely, he said.  Sometimes he 
was unable to wear shoes.  He estimated losing more than six 
months off of work since 1967 and attached a leave slip from 
1993 as evidence.  
Athlete's Foot  

In addition to the service connection criteria set out above, 
service connection for certain disorders may be presumed 
where a veteran served in Vietnam, as secondary to presumed 
exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  Chloracne or other acneform disease 
consistent therewith may be presumed service incurred if 
other provisions are met.  Disorders not on the list do not 
warrant presumptive service connection under applicable 
provisions.  Chloracne or other such disorder has not been 
clinically established in this case.  Thus, service 
connection for that disorder is not in order.  Appellant may 
still establish service connection by showing direct 
incurrence or other applicable presumption.

The veteran's service medical records indicate that when 
examined for entry into service in April 1965 he gave a 
history of "foot trouble."  Athlete's foot was noted 
historically by the physician.  On physical examination the 
skin and the feet were evaluated as normal.  During service 
he was treated on one occasion for a skin rash of the back 
and he was treated with special soap.  This apparently 
resolved.  On the examination for separation from service, he 
did not report any history of skin disorders or foot trouble.  
The physical examination revealed no evidence of skin or foot 
disorders.

The first evidence of continuing foot pathology was years 
post-service.  There is no evidence in the 1980's when the 
foot disorder is shown, that there was chronic foot pathology 
related to service.  While appellant has reported that the 
first manifestations were in service, there is no competent 
evidence to support that contention.  As noted, service 
medical records are all negative.  The first evidence of 
tinea or other skin pathology after service is years 
following separation, without reference to in-service 
occurrence or event.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for athlete's foot, foot fungus, must be denied.  
Tinnitus

The competent and probative medical evidence of record 
recited above shows that the veteran has a current tinnitus 
disorder as he has frequently complained of dizziness and a 
ringing sound in his ears that lasted sometimes for days.  
However, the evidence in the file does not show any 
complaints or treatments for tinnitus during service.  There 
is evidence of noise exposure in service because the veteran 
repaired weaponry and test fired weapons on a daily basis.  
However, there was loud noise exposure post service, such as 
aircraft engines, chain saws and power tools when he was 
employed as a rivet gunner building airplanes.  By the 
veteran's own admission to the June 2004 VA examiner, he 
never wore ear protection while in service or in civilian 
life.  It is also noted that at the time of separation from 
service there is no clinical evidence or complaints of 
hearing loss or ear impairment.

The June 2004 examiner found the veteran's hearing was within 
normal limits and that the veteran had intact eardrums and 
clear ear canals.  This VA audiologist opined that based on 
normal hearing at discharge, and the finding of hearing 
within normal limits at this exam, and the positive history 
of civilian noise exposure post-service, tinnitus was less 
likely as not caused by noise exposure in service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  The weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

The veteran's tinnitus claim is unsupported by medical 
evidence to establish a causal link between service and any 
current tinnitus.  See Pond, supra.  Based upon the evidence 
of record, service connection for tinnitus must be denied.  
Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for this 
disorder.



Vertigo

As recited above, there is no evidence of vertigo in the 
veteran's service medical records.  There is some evidence in 
the record that post-service the veteran has suffered from 
vertigo and even taken leave time from work.  However, there 
is no medical evidence in the claims file to establish a 
causal link between service and any current vertigo.  See 
Pond, supra.

It is unfortunate that the veteran failed to report for the 
rescheduled VA vertigo examination, but in such cases the 
claim for service connection must be determined on the 
evidence of record.  See 38 C.F.R. § 3.655 (2006).  The Court 
has held that the "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The record contains no justifiable indication of the reasons 
for the veteran's failure to appear for the rescheduled June 
or July 2004 VA examination.  Under these circumstances, his 
claim for service connection for vertigo must be denied on 
the record evidence.

In this case, there is no basis to request a medical opinion, 
except for the suggestion made by the June 2004 VA 
audiologist who did not feel qualified to answer for the 
etiology of the veteran's alleged vertigo.  The record before 
the Board clearly reflects that there in no evidence to 
substantiate that the veteran incurred his dizziness during 
his period of military service.  Service medical records are 
negative for complaints of or treatment for vertigo.  The 
veteran was not treated for vertigo until many years after 
separation from service.  In addition, the record also 
indicates that the RO did reschedule another VA examination 
for the veteran in June or July 2004 and that the veteran 
failed to appear.  A search of the claims file fails to 
disclose why the veteran failed to appear for this exam.  
Thus, no further medical opinion is necessary.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for vertigo must be denied.  Overall, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for this disorder.

The Board emphasizes that the veteran's veracity is not at 
issue here; his sincerity is clear, but the determination in 
this case is a medical one that must be based upon the 
professional evidence of record, rather than lay opinion.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


IV.  Increased Initial Compensable Rating

Service connection has been granted for erectile dysfunction 
as secondary to prostate cancer and treatment therefore.  
Initially, a noncompensable rating was assigned effective 
October 2003.  Subsequently, with a 100 percent rating 
assigned for cancer recurrence, the erectile dysfunction was 
rated as part of that disorder.  The issue remains, however, 
of whether there is a basis for a separate compensable rating 
to be assigned.  As this question concerns an initial rating, 
the provisions of Fenderson are for application.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedular of ratings which is based on average impairment of 
earning capacity.  (38 U.S.C.A. § 1155; 38 C.F.R. Part 4.)  
Separate diagnostic codes identify the various disabilities.  

Erectile dysfunction is rated 20 percent disabling where 
there is penis deformity with the loss of erectile power.  
38 C.F.R. § 4.115b, Code 7522.  Where there is complete 
atrophy of the testicles, a 20 percent rating is warranted.  
Where there is atrophy of one testicle, a noncompensable 
rating is for assignment.  Code 7523.  Where there is removal 
of both testes, a 30 percent rating is warranted.  A 
noncompensable rating is assigned for removal of 1 testis.  
Code 7524.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In this case, the evidence shows that the appellant has some 
erectile dysfunction secondary to the treatment of prostate 
cancer.  It has not been demonstrated, however, that he has 
any deformity of the penis.  Moreover atrophy of the 
testicles is not show.  Thus, there are none of the factors 
needed for assignment of a separate compensable evaluation 
for any part of the appeal period.  As noted elsewhere, he 
has been awarded special monthly compensation based on the 
loss of use of a creative organ.  There is no basis for 
assignment of a compensable schedular rating in this case.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for athlete's foot, foot fungus, 
the claim is reopened and, to that extent only, the appeal is 
granted.

Service connection for athlete's foot, foot fungus, is 
denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.

An initial separate compensable rating for erectile 
dysfunction is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


